Citation Nr: 0201395	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  96-30 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans Outreach Center


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
December 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts.  In a 
rating decision, dated in September 1995, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD.  In October 1995, the veteran filed a Notice of 
Disagreement contesting the denial of that claim.  In June 
1996, the RO issued a subsequent rating decision that 
continued the previous denial of the PTSD claim.  Thereafter, 
the RO furnished the veteran a Statement of the Case; and, in 
July 1996, the veteran filed his Substantive Appeal.

In January 1999, the Board remanded this matter to the RO for 
further development.  This case has been returned to the 
Board for adjudication.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.  

2.  The veteran does not have PTSD caused by any event that 
occurred during service.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "the Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was enacted.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The Act and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001); 
66 Fed. Reg. 45620, 45630-631 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the RO has made reasonable efforts 
to notify the veteran and his representative of the 
information and medical or lay evidence necessary to 
substantiate his claim for entitlement to service connection 
for PTSD.  The record reflects that the veteran and his 
representative were provided with a copy of the appealed 
September 1995 and June 1996 rating decisions, and were also 
provided a Statement of the Case in June 1996, and a 
Supplemental Statement of the Case in March 1997.  These 
documents addressed the law and evidentiary shortcomings, as 
well as provided notification of the information and medical 
evidence necessary to substantiate the claim.  The veteran 
was also afforded a personal hearing before a Hearing Officer 
at the RO in November 1996.  The RO has developed the record 
by requesting and obtaining the veteran's service personnel 
and medical records, and statements from private health care 
professionals that were identified by the veteran.  Once 
received, the referenced medical statements and service 
records were associated with the claims folder, and they 
appear to be intact.  In addition, the RO has undertaken 
development through the United States Armed Services Center 
for Research of Unit Records (USASCRUR) [formerly the United 
States Army & Joint Services Environment Support Group (ESG)] 
in an effort to corroborate the veteran's alleged in-service 
stressors.  Furthermore, in January 1999, the Board remanded 
this matter to the RO to provide the veteran and his 
representative an opportunity to submit additional stressor 
information in support of his claim.  However, neither the 
veteran nor his representative has provided a response.  
Thus, after examining the record, the Board is satisfied that 
the veteran has received the notice and assistance 
contemplated by the law.  38 U.S.C.A. §§ 5103A, 5107 (as 
amended).  Therefore, adjudication of this claim, without 
remand to the RO for initial consideration under the new law, 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Evidentiary Background

When the veteran was examined for entrance into service in 
December 1965, he reported a medical history of nervous 
trouble.  A clinical notation indicated that the veteran had 
had mild anxiety that was cured.  In January 1967, the 
veteran reported a clinical history of depression or 
excessive worry.  The examining physician indicated that the 
veteran had experienced an acute adult situation reaction in 
1966, which was precipitated by an injury to the veteran's 
brother who was paralyzed.  The results of a psychological 
clinical evaluation, dated in January 1967, were normal.  
Upon separation examination in December 1968, the veteran 
reported a history of nervousness.  The clinical notations 
indicated that the veteran had had stomach problems that 
referred to nervousness in 1965 and 1967; that there had not 
been any recurrences since 1967; and that there were no 
complications or sequela.  The clinical psychological 
evaluation conducted at separation was normal.  

The service records reflect that the veteran served in the 
Republic of Vietnam from October 1967 to October 1968, on a 
counterinsurgency operation.  The veteran was assigned to the 
537th Tactical Air Support Squadron at Phu Cat Airforce Base.  
The veteran's military occupational specialty (MOS) was that 
of an engineer mechanic.  His awards and decorations included 
the Vietnam Service Medal with 1 Brass Service Star, and the 
Republic of Vietnam Campaign Medal.  

The post-service treatment records include a letter, dated in 
July 1995, from Scott C. Guth, M.D.  Dr. Guth summarized the 
outpatient treatment received by the veteran from 1978 to 
1988.  The letter indicated that the veteran entered 
treatment as a result of a severe and chronic anxiety state 
from which he had suffered since his return from Vietnam.  
According to the letter, the veteran had initially attempted 
to self-medicate with alcohol but was noted to have been 
sober for the last 16 years.  Dr. Guth commented that the 
veteran had maintained consistent employment in a skilled job 
(role) and had raised a family.  Despite the veteran's 
contributions to the community, Dr. Guth indicated that the 
veteran suffered from severe and unremitting symptoms of 
mental anguish, and that the veteran was plagued by severe 
anxiety, sleeplessness on many occasions, emotional lability 
with deep dysphoria for extended periods of time, and other 
signs of chronic delayed stress reaction.  Dr. Guth added 
that the symptoms of hypervigilance and anxiety have remained 
despite the veteran's use of tranquilizers.  Dr. Guth 
concluded that the veteran displayed all of the symptoms of 
classical PTSD, which appeared to have resulted from the 
veteran's service in Vietnam.

The record also contain a private psychological report, dated 
in September 1995, from James L. Kennedy, Ph.D.  In this 
report, Dr. Kennedy indicated that he did not examine the 
veteran, and that his report was based on an interpretation 
of a Minnesota Multiphasic Personality Inventory-2 (MMPI-2), 
which was completed by the veteran as well as a short medical 
history.  Dr. Kennedy commented that the data supported a 
diagnosis of PTSD.  He noted that the veteran's ability to 
establish and maintain favorable relationships with people 
was severely impaired, as shown by his inability to relate 
even in his Alcoholics Anonymous meetings.  He also remarked 
that the veteran's psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.

In November 1996, the veteran presented for a personal 
hearing before a Hearing Officer.  During this hearing, the 
veteran submitted an updated psychological report, dated in 
October 1996, prepared by Dr. Kennedy, which noted the 
veteran was seen on two occasions in October 1996.  According 
to Dr. Kennedy, the veteran had not improved since the 
September 1995 report (which did not follow an examination of 
the veteran).  He noted that the "flying into rages" was 
still the veteran's primary symptom.  He reported that the 
veteran continued to have anxiety attacks, nightmares, and 
flashbacks.  He noted that the veteran had maintained his 
sobriety; and that the veteran had continued to work, but 
reported his belief that the veteran would have been fired 
long ago had it not been for his affiliation with the union 
and his family connections at work.  Dr. Kennedy concluded 
that the veteran has chronic PTSD related to his military 
service in Vietnam.  He elaborated that although the veteran 
was not a "grunt" during the war, the veteran was exposed 
to a number experiences that cause PTSD, including not having 
a weapon, being in Vietnam during the TET offense, being 
under rocket and mortar attack on a number of occasions, 
volunteering at a service hospital where he saw and had 
intimate contact with mass casualty situations, and being 
around men who were wounded or killed.

At the RO hearing in November 1996, the veteran testified 
that he was not provided with a gun while he was in Vietnam, 
which made him very nervous and ultimately prompted him to 
purchase his own gun which he carried with him.  The veteran 
indicated that he was stationed at Phu Cat Air Base, which 
was a large base with approximately five hundred to one 
thousand other personnel.  He described an incident in which 
the base was attacked by mortar and rocket fire while he was 
working on an aircraft on the flight line, and related that 
the only place he could go was to crouch down behind the 
plane.  He related that he had to wait until the attack was 
over and could not run anywhere for cover.  He indicated that 
on one night of the Tet Offensive, a small fire broke out in 
his barracks which was close to the perimeter of the base; 
and that a rocket and mortar attack kept them in and out of a 
bunker for close to an hour with people screaming.  The 
veteran indicated that he helped out with the dead and 
wounded soldiers at the evacuation hospital in Qui Nhon; and 
that he was affected by this because a lot of them were in 
bad shape and had lost limbs.  The veteran stated that he had 
learned, while in Vietnam, that his best friend had been 
killed.  As a result, the veteran testified that he went into 
a rage, took off in a jeep, and came upon a man wearing black 
pajamas with no shirt.  He testified that when the man made a 
motion, he shot the man twice in the chest and quickly 
returned to the base.  The veteran stated that he has been 
haunted by the fact that he had killed a man and sees the 
man's face in nightmares.  During the hearing, it was noted 
that the veteran's military records indicated some counter-
insurgency experience in Vietnam, but that the veteran 
appeared to have some memory loss and was unable to provide 
any information about his experience in that area.

The veteran's wife testified that the veteran did not talk 
about Vietnam for several years until one time he got drunk 
and started ranting and raving about having killed a man.  
She indicated that the veteran used to have a great 
personality; he was a person who enjoyed laughing and having 
fun.  When he returned from Vietnam, he turned inward and did 
not speak about the war at all.  She described the veteran as 
an angry and volatile person who explodes at the drop of a 
hat.  She related that the veteran was a recluse, lost jobs, 
and started drinking.  She testified that they almost never 
do anything outside of the house and do not socialize on a 
regular basis, noting that the veteran has retreated to a 
cellar in the house for as long as a year at a time.

In a December 1996 letter, the USASCRUR indicated that it was 
unable to locate specific documentation regarding the 537th 
Tactical Fighter Squadron regarding the TET offensive in 
1968.  However, the USASCRUR provided some information 
regarding the 37th Tactical Fighter Wing (37th TFW) which was 
based at Phu Cat Air base from the January through March 1968 
time frame.  A historical extract from the 37th Tactical 
Fighter Wing, based at Phu Cat Air Base, confirmed an enemy 
attack on February 6, 1968.  No personnel injuries were 
sustained and only minor damage was inflicted.  Ten 82-
millimeter (mm) mortar rounds impacted on the northwest side 
of the active runway.  On February 7, 1968, a North 
Vietnamese Army squad leader was captured and his 
reconnaissance team routed in an action south of the 
Petroleum, Oil and Lubricants (POL) area.  The security 
forces employed the use of mortar illumination, M-60 machine 
gun fire, and XM-148 grenade launchers in repelling the 
hostile force.  On February 8, 1968, a Cobra Flight ambush 
team exchanged fire with hostile forces on the northern 
perimeter of the base.  The USASCRUR also enclosed extracts 
from the Air Base Defense in the Republic of Vietnam 1961-
1973, which indicated the attacks on Phu Cat Air Base during 
the veteran's Vietnam tour of duty.  The USASCRUR advised 
that further research could be accomplished if the veteran 
were to provide more specific information regarding the dates 
and locations of particular incidents, the names of 
casualties, and the units involved.  As noted in the 
introduction, the Board in January 1999 accorded the veteran 
an opportunity to provide specific information in support of 
his claim, but no reply was received from the veteran.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (2001).  While this appeal was pending, the 
applicable regulations regarding service connection for PTSD, 
38 C.F.R. § 3.304(f), were amended on June 18, 1999, 
effective March 7, 1997.  See 64 Fed. Reg. 32807, 32808 (June 
18, 1999) (codified at 38 C.F.R. § 3.304(f)).  The amended 
version of section 3.304(f) provides that, if the evidence 
establishes that a veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2001).

Pursuant to the former regulations, service connection for 
PTSD required: (1) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1997 & 
1999).  Under the new regulations, service connection for 
PTSD requires: (1) medical evidence diagnosing PTSD, (2) 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2001).

With respect to the first element (a diagnosis of PTSD), the 
United States Court of Appeals for Veterans Claims ("the 
Court") has held that "a clear (that is, unequivocal) PTSD 
diagnosis by a mental-health professional must be presumed     
. . . to have been made in accordance with the applicable DSM 
[Diagnostic and Statistical Manual of Mental Disorders] 
criteria as to both the adequacy of the symptomatology and 
the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. 
App. 128, 139 (1997).  Moreover, the Court concluded that 
"under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition."  Id. at 141 (incorporating 
the "eggshell plaintiff" rule to service connection 
awards).

In interpreting the now third element (an in-service 
stressor), the Court determined that the evidence necessary 
to establish that the claimed stressor actually occurred 
varied depending on whether it could be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. § 
1154(b) (West 1991).  The Court held that

[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran 
was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted 
as conclusive as to their actual occurrence and no 
further development for corroborative evidence will be 
required, provided that the veteran's testimony is found 
to be 'satisfactory,' e.g., credible, and 'consistent 
with the circumstances, conditions, or hardships of 
[combat] service'.

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 
1154(b); 38 C.F.R.       § 3.304(d), (f) (2001).  See also 
Gaines v. West, 11 Vet. App. 353, 358 (1998) (a determination 
of whether a veteran engaged in combat with enemy is 
particularly significant in PTSD cases).

Finally, under the new regulations, the reference to combat 
citations is removed; nonetheless, if the "claimed stressor 
is not combat related, a veteran's lay testimony regarding 
in-service stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen v. Brown, 10 Vet. 
App. at 142 (citing Moreau v. Brown, 9 Vet. App. 389, 395 
(1996) and Doran v. Brown, 6 Vet. App. 283 (1994)).  While 
the sufficiency of a stressor is a medical determination, the 
existence of a stressor is a question of fact within the 
purview of the Board.  See West v. Brown, 7 Vet. App. 70, 79-
80 (1994).

The Board also notes that a number of precedent decisions of 
the Court issued during the pendency of this appeal provide 
new guidance for the adjudication of claims for service 
connection for PTSD.  See, e.g., Patton v. West, 12 Vet. App. 
272 (1999); Suozzi v. Brown, 10 Vet. App. 307 (1997); Cohen 
and Moreau, both supra.  Where a veteran-claimant did not 
serve in combat or the stressor is not related to combat, his 
lay testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  See West v. Brown, 7 
Vet. App. at 76; see also Zarycki v. Brown, 6 Vet. App. at 
98.  Instead, the record must contain evidence which 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d), (f); see also VA ADJUDICATION PROCEDURE MANUAL M21-
1 (M21-1), Part VI, para. 11.38 (Aug. 26, 1996).

Regarding non-combat stressors, the Court has held that 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence.  See Cohen and Moreau, both supra; Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  The M21-1 provides that 
the required "credible supporting evidence" of a non-combat 
stressor "may be obtained from" service records or "other 
sources."  See M21-1, Part VI (formerly para. 7.46).

The medical evidence establishes that the veteran has been 
diagnosed as having PTSD.  Therefore, the determinative issue 
in this case is whether there is credible supporting evidence 
that the claimed in-service stressor occurred.  For the 
reasons that follow, the Board finds that the veteran has not 
submitted credible evidence of the occurrence of a stressor.  
As an initial matter, the Board notes that the amended PTSD 
regulations, which became effective during the veteran's 
appeal, do not change the requirement of credible supporting 
evidence that the claimed in-service stressor occurred.  
Compare 38 C.F.R. § 3.304(f) (1999), with 38 C.F.R. 
§ 3.304(f) (2001).  Therefore, a remand solely for the 
purpose of apprising the veteran of the changes to the 
amended 38 C.F.R. § 3.304(f) would only result in needless 
delay and would impose further burdens on the RO, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

In this case, the Board is able to identify the following 
alleged stressors from the veteran's statements and 
testimony: (1) he was not assigned a gun while in Vietnam and 
became nervous as a result thereof; (2) he was stationed at 
Phu Cat Air Base wherein the base was attacked while he was 
working on an aircraft on the flight line; (3) during the TET 
offensive a small fire broke out in his barracks which was 
close to the perimeter of the base and that a rocket and 
mortar attack kept them in and out of a bunker for close to 
an hour with people screaming; (4) he helped with the dead 
and wounded soldiers at an evacuation hospital in Qui Nhon; 
(5) he learned that his best friend had been killed while in 
Vietnam; and, after learning of his friend's death, he became 
enraged and killed another man.

The first question to be asked is whether the veteran engaged 
in combat with the enemy.  If so, and the alleged stressors 
are related to combat and consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's testimony alone may establish the occurrence of the 
claimed stressor and the inquiry ends, absent clear and 
convincing evidence to the contrary.  38 C.F.R. § 3.304(f) 
(2001).  The service medical and personnel records do not 
show that the veteran engaged in combat with the enemy. 

In this matter the veteran does not contend, and the record 
(the veteran's service and personnel records) does not 
establish that the veteran engaged in combat with the enemy.  
The veteran's service personnel records reflect that the 
veteran participated in a counterinsurgency operation.  They 
do not show that his participation involved combat, and the 
veteran testified that he could not recall the nature or 
details of the operation.  The service personnel records show 
that he received several awards during service, including the 
Vietnam Service Medal with one Bronze Service Star and the 
Republic of Vietnam Campaign Medal; however, none of these 
decorations are evidence of his participation in combat.  
Therefore, the evidence of record does not indicate that the 
veteran was involved in combat with the enemy.  See 
VAOPGCPREC 12-99, 65 Fed. Reg. 6258 (2000) (explaining that 
the term "engaged in combat" does not apply to service in a 
"combat zone").  Accordingly, the provisions of 38 U.S.C.A. 
§ 1154(b) are not for application in this case.

Having determined that the veteran was not engaged in combat 
with the enemy (and, thus, that his alleged stressors are not 
combat related), the Board must next determine whether 
service records or other independent credible evidence 
corroborates the alleged stressors.  See Dizoglio v. Brown, 9 
Vet. App. at 166.  The veteran asserts that he was nervous 
during service because he was not assigned a gun.  While 
service medical records reflect that the veteran complained 
of depression and nervousness, these symptoms were noted 
prior to the veteran's tour of duty in Vietnam.  Medical 
entries, dated in December 1965 and January 1967, reflect the 
veteran complained of nervousness and depression.  However, 
the clinical findings, in December 1965, provide that the 
veteran had mild anxiety that was cured.  In January 1967, 
the medical examiner found that the veteran had experienced 
an acute adult situation reaction, in 1966, that was 
precipitated by an injury to the veteran's brother who was 
paralyzed.  Also, when the veteran was separated from service 
in December 1968, he reported a history of nervousness which 
pertained to stomach problems in 1965 and 1967.  It was noted 
that there had not been any recurrences of nervousness since 
1967, and there were no complications or sequela.  

As to the veteran's contention that the area of the base 
where was stationed was under attack while he was working on 
an aircraft on the flight line, and that he experienced 
rocket and mortar attacks during the TET offensive, the 
USASCRAR was able to confirm that the Phu Cat Airforce based 
was attacked during the TET offensive in January 1968.  
However, there is no record that the veteran's unit location 
was involved.  Furthermore, the historical extract provides 
that no personal injuries were sustained and only minor 
damage was inflicted during the attack.  Although there were 
mortar rounds impacted and enemy activity on the northwest 
side of the active runway and the northern perimeter of the 
base, the historical information does not show that either 
the veteran or his unit came under attack.  Although the RO 
requested the veteran to provide additional details 
surrounding the circumstances of his alleged stressors, such 
as names and unit assignments, the veteran did not respond. 

As to the veteran's allegation that a friend was killed 
during his tour of duty in Vietman, this alleged stressor has 
not been verified, in that the veteran failed to provide 
specific information regarding this incident.  Furthermore, 
there is no verification of the veteran's stressor that he 
killed a man after learning about his friend's death.

As to the veteran's claim that he developed PTSD as a result 
of his exposure to dead and wounded soldiers while working as 
a volunteer at the evacuation hospital in Qui Nhon, the 
veteran has not provided information showing the dates in 
which he engaged in such activity; therefore, the claimed 
stressor is not verified.  

As explained above, the evidence of record does not indicate 
that the veteran engaged in combat, and there is no credible 
evidence that his alleged stressors actually occurred, apart 
from his own statements.  See West, supra. (where a veteran-
claimant did not serve in combat or the stressor is not 
related to combat, his lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor); 
see also Zarycki v. Brown, 6 Vet. App. at 98.  The Board 
points out that the veteran was afforded an opportunity to 
provide factual data including dates and places regarding his 
claimed stressors.  However, the veteran has not responded.  
The duty to assist is not a one way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  

Turning to the medical evidence, the Board acknowledges that 
Dr. Guth in July 1995, and Dr. Kennedy in October 1996, 
concluded that the veteran's PTSD is related to his military 
service in Vietnam.  In view of the discussion noted above, 
however, the Board finds that the diagnoses of PTSD are based 
upon an unsubstantiated military history.  As such, VA need 
not accept those diagnoses for purposes of establishing a 
basis for a grant of service connection for PTSD.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991); Wilson v. Derwinski, 2 
Vet. App. 614 (1992).  In this respect, although an examiner 
can render a current diagnosis based on an examination of the 
veteran, the examiner's opinion regarding the etiology of the 
underlying condition can be no better than the facts alleged 
by the veteran.  See generally, Guimond v. Brown, 6 Vet. App. 
69 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Black v. Brown, 5 Vet. App. 
177 (1993).  Furthermore, an examination that relies on a 
questionable history of events is inadequate, and any 
psychiatric evaluation that forms the basis for adjudicative 
decision must be based on an accurate description of events 
during the veteran's service.  See West v. Brown, 7 Vet. App. 
70 (1994).  The Board is not required to accept a physician's 
diagnosis just because the physician accepted the veteran's 
description of his wartime experiences as credible and 
diagnosed the veteran as having PTSD.  Id. at 77.  (quoting 
Wilson v. Derwinski, 2 Vet. App. at 618).  Likewise, medical 
statements that rely on a veteran's reports as credible and 
relate his PTSD to events experienced in service do not 
constitute the requisite credible evidence of the occurrence 
of a stressor.  Moreau, supra.  

Under these circumstances, the Board must conclude that the 
evidence does not show that the veteran incurred PTSD as a 
result of his active duty service, or any incident therein, 
and the preponderance of the evidence is against entitlement 
to service connection for service connection for PTSD.  
Because the evidence is not evenly balanced, the rule 
affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Service connection for PTSD is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of 
? Disagreement with respect to the claim on or after 
November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

